Citation Nr: 1112611	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-43 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1945 to March 1947 and from August 1949 to December 1952.  He died in November 2008; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the appellant's theory of the case, the Board acknowledges her contention that the Veteran was exposed to radiation while serving in the Pacific Theater during World War II, which resulted in his fatal lung cancer.  As such, the appellant argues that service connection for the Veteran's death is warranted.  At the time of Veteran's death, service connection was in effect for bilateral hearing loss, rated as 30 percent disabling.  (There is no indication in the record, nor has the appellant contended, that the Veteran's hearing loss contributed in any way to the disease process that caused his death from lung cancer.) 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2010).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2010) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2010), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the appellant is claiming entitlement to service connection for the cause of the Veteran's death from lung cancer, which she alleges is due to radiation exposure that she claims the Veteran experienced during active service.  Upon examination of the medical evidence, the Board concedes that the Veteran's lung cancer is presumptively a radiogenic disease as identified in 38 C.F.R. § 3.309(d)(2) and § 3.311.  Although the Veteran's available service treatment records contain no documentation or diagnosis of lung cancer, relevant post-service medical evidence of record documents that the Veteran was diagnosed with lung cancer; his death certificate reflects that he died in November 2008, and the immediate cause of his death was recorded as neuroendocrine tumor of the lung.

As noted above and as pertinent to this case, "radiation-risk activities" involves exposure to ionizing radiation as a prisoner of war in Japan or as a member of the United States Occupation Forces in Hiroshima or Nagasaki during the period 


beginning in August 6, 1945, and ending on July 1, 1946.  There is currently no evidence of record that the Veteran was ever exposed to ionizing radiation through such defined radiation risk activities; however, as discussed below, the available evidence suggests that the Veteran was stationed in Japan at some time during his service, which extended from April 1945 to March 1947 and thus could fall within the time period specified above.  In that connection, the Board notes that the Veteran's personnel and separation documents show that he served in Japan.  In particular, his Separation Qualification Record documents that he served as a cook with the 4th Replacement Depot in Japan.  The Veteran's separation document further records that he saw service in Japan and was awarded both the Victory Medal and the Army of Occupation Medal (Japan).  Further, the appellant has submitted pictures, which she claims were taken in Hiroshima, Japan.  One photo shows the Veteran standing in front of a fence with a sign; however, from the copy provided it s not clear where the photo was taken.  A second photograph shows the Veteran standing in a cemetery holding a sign referencing the "many citizens who were killed in the disaster." Again, where the photo was taken is not clear from the copy provided.  The record also contains an Internet printout, apparently taken from the Army's website, documenting that the 4th Replacement Depot was stationed in Zama, Japan.  However, the Veteran's specific location in Japan is not noted on any available documents; thus the whereabouts of such units, as well as the Veteran's specific locations and dates of assignments, should be investigated.

Thus, there is no clear evidence that the Veteran participated in a "radiation-risk activity" in service as identified in 38 C.F.R. § 3.309(d)(3).  However, as discussed above, the Board acknowledges that the Veteran's Separation Qualification Record indicates that he served as a cook in Japan and that his service coincides with the time period set forth in 38 C.F.R. § 3.309(d)(3).  The Board further acknowledges that the appellant has submitted photographs of the Veteran, purportedly taken when he was stationed in Hiroshima, Japan, shortly after the deployment of a 


nuclear weapon on August 6, 1945.  In addition, the Board notes that review of the claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related," or involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore unavailable.  The Board notes that VA has heightened duties when the Veteran's service records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In order to assist the appellant, further evidentiary development on these matters is required.

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  The appellant and her representative must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the appellant's ultimate responsibility to submit.  The appellant should also be requested to provide any additional evidence that she may have, including photos, to show that the Veteran was at Hiroshima during his service.   As noted above, the copies already provided to the VA are not clear as to the location.



2.  The AOJ must further investigate the question of the Veteran's service in Japan during his time on active duty.  The Veteran's personnel records, his unit's history, and any other source that may identify the Veteran or his unit as having been present in Hiroshima, Japan, on or after August 6, 1945, or otherwise exposed to ionizing radiation during active duty must be investigated.  The AOJ must request any available records concerning the Veteran's in-service exposure to radiation from other activities (including and in addition to as a member of an occupation force at Nagasaki or Hiroshima).  If a claim of exposure other than as a member of an occupation force in Nagasaki or Hiroshima is made, the provisions of 38 C.F.R. § 3.311 should be followed.    

3.  In accordance with 38 C.F.R. § 3.311(a)(2)(iii), once the investigation required in Paragraph 2, above, has been completed and it is determined that the Veteran had duty in Nagasaki or Hiroshima, or if it is otherwise determined to be necessary, the AOJ must forward the Veteran's records concerning his radiation exposure-including any service records; statements and testimony regarding radiation exposure, including the pictures submitted by his wife; and any other information obtained from the above information request-to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the appellant is required regarding specifics of the Veteran's alleged exposure, she should be contacted and asked to provide the information.

3.  If the above-requested development results in a positive dose estimate, the claim must be referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

